DETAILED ACTION
Response to Amendment
The response of 8/26/2021 is considered herein.
Claims 1, 22 and 23 have been amended.
Claims 2 and 3 have been cancelled.
Claim 24 has been added.
Claims 1 and 4-24 are pending and have been considered on the merits herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention..
The amended language of claims 1, 22 and 23 requiring “at least portions of the conductors” to be “away from the solar cells” is not supported by the specification as filed.  There is no express disclosure in the specification which discusses this premise or the metes and 
Claims 4-21 and 24 are rejected as being dependent on the rejected base claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 22 and 23 now require portions of the conductors to be positioned “away from the solar cells” but the metes and bounds of this are not definite.  The terminology or concept is not further discussed in the specification, providing no clarification.  It is unclear if the intent of the term “away from the solar cells” is to be directed to distance, depth or a different way and to what degree.  Please describe the location of the claimed portions using language recited in the specification and/or using supported, definite language.
Claims 4-21 and 24 are rejected as being dependent on the rejected base claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-16 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al (CN 104443439A, wherein citations are from the English machine translation is provided herein), in combination with GMUNDNER (US PG PUB 2015/0083191).
Regarding claim 1, WANG et al teaches an apparatus (figures 1 and 2), comprising: 
one or more solar cells (7) connected to a flex circuit (2), wherein: 
the flex circuit (2) is a single sheet (shown in figure 2) comprised of a flexible substrate (2) having a plurality of conductors (3, 5, 6, 9-11) in one or more conducting layers for making electrical connections (3, 5, 6, 9-11 shown in a single or one layer) to the solar cells (as discussed in the second paragraph of the Summary section), wherein at least one of the conducting layers (3, 5, 6, 9-11) is embedded in the flex circuit (taught in the second paragraph of the Summary wherein the circuitry is “integrated inside” the flexible substrate, wherein integrated is interpreted to require embedding),
the solar cells (7) are mounted on the flex circuit (2) (in the second paragraph of the Summary, “laminated solar cell (7) is fixedly mounted on the flexible substrate (2)”); 
the flex circuit (2) includes one or more flat sections where the solar cells (7) are attached to the flex circuit (final sentence of the second paragraph of the Summary section) and one or more folding sections (4) between the flat sections where the flex circuit is folded (further described in the second paragraph of the Summary section); and
at least portions of the conductors (3, 5, 6, 9-11)  are positioned along one or more edges of the flex circuit (10/11, and the portion of 10/11 shown on the back side of figure 1) , away from the solar cells (10/11 are situated at the end portion away from the cells), and across 

While WANG et al teaches integrating the conducting layers within the flex substrate as discussed above, WANG et al is silent to the conducting layers being sandwiched between at least the flexible substrate and an insulating layer laminated on top of the at least one of the conducting layers and the flexible substrate.

GMUNDNER teaches a foldable solar cell apparatus with integrated conducting layers in figures 1, 2 and 3b and abstract, just as in WANG et al.  GMUNDNER further teaches the conducting layers (10) to be present between the substrate (11) and an insulating top layer (12) while maintaining flexibility (as taught to be present in section 4 in paragraph 27) for protection (paragraph 27).  While the top layer is not expressly taught to be insulating electrically (but would be obvious to do so), the top layer (12) will still serve to insulate the conducting material from environmental impact.

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a sandwich of an insulating layer with the flexible substrate of WANG et al around the conducting layers, as in GMUNDNER, so as to provide protection on both sides of the wiring with two different layers as opposed to just one with the same predictable benefit.



Regarding claims 5 and 6, while the conducting layers of WANG et al would obviously be included throughout the flexible circuit to enable collection of the generated power at the terminals (10/11), WANG et al does not expressly show the conducting layers in figure 1 in a way this is evident.  GMUNDNER teaches the conducting layer (10) to be common to the folding regions (4) and flat regions (2/3) in figure 1.  

Regarding claim 7, GMUNDNER shows the attachment of the solar cells (5) to the conducting layers (10) in figure 1 to be accomplished via connections (9).

Regarding claim 8, GMUNDNER teaches the conducting layer (10) to be common to the folding regions (4) and flat regions (2/3) in figure 1providing connectivity across flat (4) and folded (2/3) sections.  

Regarding claim 9, WANG et al teaches conducting layers (10/11) are to comprise the output terminals, which obviously provide the functionality and structure to carry the current off the device, as discussed in the second and third paragraphs of the Detailed Ways section.

Regarding claim 10, the second paragraph of the Summary of WANG et al makes clear the flat sections will remain flat upon folding due to the rigid substrate.

Regarding claim 11, figure 3 of GMUNDNER shows a z-fold configuration.
Regarding claim 12, figure 5 of GMUNDNER teaches the flexible circuit (support for the cells, 31) to extend perpendicular to the folds (33).

Regarding claims 13 and 14, GMUNDNER shows the flex circuit (11/10/12) to accommodate a plurality of cells and panels in figures 1 and 2, fulfilling the claims as written.

Regarding claim 15, WANG et al seemingly shows a single flexible substrate to bridge the folded sections in figures 1 and 2.  GMUNDNER also shows a single flex circuit connection between the adjacent cells but shows the negative and positive wirings connections between the cells within the single circuit (3rd paragraph of Detailed ways).  It would have been obvious to one of ordinary skill to utilize multiple flex circuits extending between the cells, as opposed to one, so as to separate the negative and positive electrode wirings into their own circuits for ease of access to the appropriate connector in case of malfunction.  Moreover, it would have been obvious to utilize multiple connections, in lieu of a single connection, as they would provide the same predictable connectivity regardless of the number of flex circuits.  MPEP section 2144.04 (VI) (B) details the mere duplication of a part (such as the flex circuit) has no patentable significance, since the use of two does not produce a new or unexpected result.

Regarding claim 16, the second paragraph of the Summary of WANG et al teaches the application of the solar cells to the flat circuit via gluing (mechanical attachment).


connecting one or more solar cells (7) connected to a flex circuit (2) (third and sixth paragraphs of the Detailed ways section), wherein: 
the flex circuit (2) is a single sheet (shown in figure 2) comprised of a flexible substrate (2) having a plurality of conductors (3, 5, 6, 9, 10, 11) in one or more conducting layers (the layer/s comprising 3, 5, 6, 9, 10, 11) for making electrical connections to the solar cells (as discussed in the second paragraph of the Summary section), wherein at least one of the conducting layers (3, 5, 6, 9, 10, 11) is embedded in the flex circuit (taught in the second paragraph of the Summary wherein the circuitry is “integrated inside” the flexible substrate, wherein integrated is interpreted to require embedding),
the solar cells (7) are mounted on the flex circuit (2) (in the second paragraph of the Summary, “laminated solar cell (7) is fixedly mounted on the flexible substrate (2)”); 
the flex circuit (2) includes one or more flat sections where the solar cells (7) are attached to the flex circuit (final sentence of the second paragraph of the Summary section) and one or more folding sections (4) between the flat sections where the flex circuit is folded (further described in the second paragraph of the Summary section); and 
at least portions of the conductors (3, 5, 6, 9-11)  are positioned along one or more edges of the flex circuit (10/11, and the portion of 10/11 shown on the back side of figure 1) , away from the solar cells (10/11 are situated at the end portion away from the cells), and across folding sections (3 is shown to overlap the length of the cells or folding sections 4 as identified in the second paragraph of the Summary section or paragraph 11) of the flex circuit (to be clear, the claim requires portions to have all the location details, not a single portion having everything).



GMUNDNER teaches a foldable solar cell apparatus with integrated conducting layers in figures 1, 2 and 3b and abstract, just as in WANG et al.  GMUNDNER further teaches the conducting layers (10) to be present between the substrate (11) and an insulating top layer (12) while maintaining flexibility (as taught to be present in section 4 in paragraph 27) for protection (paragraph 27).  While the top layer is not expressly taught to be insulating electrically (but would be obvious to do so), the top layer (12) will still serve to insulate the conducting material from environmental impact.

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a sandwich of an insulating layer with the flexible substrate of WANG et al around the conducting layers, as in GMUNDNER, so as to provide protection on both sides of the wiring with two different layers as opposed to just one with the same predictable benefit.

Regarding claim 23, WANG et al teaches an apparatus (figures 1 and 2), comprising: 
deploying one or more solar cells (7) connected to a flex circuit (2) (third, sixth and 7th paragraphs of the Detailed ways section), wherein: 
the flex circuit (2) is a single sheet (shown in figure 2) comprised of a flexible substrate (2) having one or more conducting layers for making electrical connections (3, 5, 6, 9) to the solar cells (as discussed in the second paragraph of the Summary section), wherein at least one 
the solar cells (7) are mounted on the flex circuit (2) (in the second paragraph of the Summary, “laminated solar cell (7) is fixedly mounted on the flexible substrate (2)”); 
the flex circuit (2) includes one or more flat sections where the solar cells (7) are attached to the flex circuit (final sentence of the second paragraph of the Summary section) and one or more folding sections (4) between the flat sections where the flex circuit is folded (further described in the second paragraph of the Summary section); and
at least portions of the conductors (3, 5, 6, 9-11)  are positioned along one or more edges of the flex circuit (10/11, and the portion of 10/11 shown on the back side of figure 1) , away from the solar cells (10/11 are situated at the end portion away from the cells), and across folding sections (3 is shown to overlap the length of the cells or folding sections 4 as identified in the second paragraph of the Summary section or paragraph 11) of the flex circuit (to be clear, the claim requires portions to have all the location details, not a single portion having everything).

While WANG et al teaches integrating the conducting layers within the flex substrate as discussed above, WANG et al is silent to the conducting layers being sandwiched between at least the flexible substrate and an insulating layer laminated on top of the at least one of the conducting layers and the flexible substrate.

GMUNDNER teaches a foldable solar cell apparatus with integrated conducting layers in figures 1, 2 and 3b and abstract, just as in WANG et al.  GMUNDNER further teaches the conducting 

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a sandwich of an insulating layer with the flexible substrate of WANG et al around the conducting layers, as in GMUNDNER, so as to provide protection on both sides of the wiring with two different layers as opposed to just one with the same predictable benefit.

Regarding claim 24, WANG et al teaches at least some of the conductors (6, 3, 5, 9) are in different ones of the conducting layers to allow the at least some of the conductors (wherein 6/9 are on the front conducting layer and 3/5 are on the back side of the module, a different layer) to cross over and under others of the conductors (wherein the conductors on the top are capable of crossing over those on the bottom layer with the bottom layer crossing under the top).  Moreover, the claim is fulfilled by the presence of conductors on multiple layers (the back and front sides) which allows for overlap as claimed.
Claims 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al, in view of GMUNDNER, in view of TOMODO et al (US PG PUB 2019/0127089).
Regarding claims 17 and 18, while WANG et al and GMUNDNER shows the panels can be deployed (unfolded, as discussed Summary section and abstract respectively), modified WANG et al fails to show the use of mechanical attachment to a deployment system.



At the time of filing, it would have been obvious to utilize the deployment mechanism of TOMODO et al, to expand the apparatus as in modified WANG et al, because the use of the mechanism enables an ease of deployment and allows for manipulation of larger panels for greater power generation.

Regarding claims 19 and 21, while WANG et al clearly shows the cells to be present on the flex circuit in figure 3, modified WANG et al fails to disclose the method of attachment to a deployment system.

TOMODO et al teaches a solar array 11 of multiple panels or sections comprising a flexible, foldable circuit 31, just as in modified WANG et al.  Paragraph 74 discloses the use of an adhesive to bond the solar cells to the support structure 31/19.  TOMODO et al teaches shows the panels to be mechanically connected (paragraph 52) to an expansion mechanism (deployment system), as shown in figures 2 and 3 and discussed in paragraphs 43 and 50-52. 

At the time of filing, it would have been obvious to utilize the deployment mechanism of TOMODO et al, to expand the apparatus of modified WANG et al, because the use of the mechanism enables an ease of deployment and allows for manipulation of larger panels for greater power generation.

Regarding claim 20, paragraph 88 of TOMODO et al teaches the use of aluminum as the support.
Response to Arguments
Applicant's arguments filed August 26, 2021 have been fully considered but they are not persuasive. 
In the first full paragraph of page 9, the applicant argues WANG et al does not teach multiple layers of conductors, as conductors 3 and 5 are on the same layer.
Firstly, claim 1 does not require multiple layers of conductors, but rather “a plurality of conductors in one or more conductive layers” (emphasis added).  The use of conductors on one layer would fulfill the claim.  However, the examiner disagrees with the applicant’s analysis of the WANG et al rejection.  WANG et al shows conductors on the back side (3/5) and front side (6/8/9/10/11), as detailed in the rejection, which would constitute conducting layers in multiple layers, as these conductors are not on the same planar level or next to each other laterally, also fulfilling the claim.  Regarding their location “away from the solar cells”, conductors 10/11 are shown to be away from the cells reading on the claim.
In the second full paragraph of page 9, the applicant argues GMUNDNER et al does not teach the nearly the entirety of the claim, further arguing GMUNDNER et al only teaches a single layer.
The examiner disagrees claim 1 require multiple layers of conductors, as detailed in the rejection and the remarks regarding WANG et al.  Furthermore, GMUNDNER et al teaches a stack of conductors (9 over 10), making clear there are two layers of conductors.  The claim as written does not require the conductors to be insulated from each other or not in contact, therefore the stacking of conductors reads on the claims as filed wherein multiple conductor layers are present.
Figure 6 of the applicant’s disclosure is shown to be of use as an example of the applicant’s intent on pages 10 and 11.
While the examiner sees what the applicant may seek to cover with their claim language, the currently submitted language is much broader (for example, one or more conducting layers not just multiple) and suffers from problems of support and indefinite scope (i.e. the relative and unsupported language including away from the cells). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CHANG (US PG PUB 20160126380) shows the use of conductors 5/6 located around the periphery of a flexible solar support, away from the cells, in figure 2, and shows multiple layers of conductors in figures 8-10.
GLENN (US Patent 6,313,396) shows multiple layers of conductors (figure 6 for example).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        12/2/2021

/BETHANY L MARTIN/Primary Examiner, Art Unit 1721